


110 HR 4830 IH: FEMA Accountability Act of

U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4830
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2007
			Mr. Ross introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To require the Administrator of the Federal Emergency
		  Management Agency to quickly and fairly address the abundance of surplus
		  temporary housing units stored by the Federal Government across the Nation at
		  taxpayer expense.
	
	
		1.Short title;
			 definitions
			(a)Short
			 titleThis Act may be cited
			 as the FEMA Accountability Act of
			 2007.
			(b)DefinitionsIn this Act, the following definitions
			 apply:
				(1)AdministratorThe
			 term Administrator means the Administrator of FEMA.
				(2)FEMAThe term FEMA means the
			 Federal Emergency Management Agency.
				2.FindingsCongress finds that—
			(1)more than 19,000
			 temporary housing units purchased by FEMA sit unused at a storage site located
			 in Hope, Arkansas, and FEMA spends $25,000 each month to store these temporary
			 housing units;
			(2)FEMA purchased
			 these temporary housing units to aid disaster victims during the 2005 hurricane
			 season;
			(3)FEMA spends in
			 excess of $3,000,000 each year to store, secure, and maintain temporary housing
			 units at 17 storage sites across the Nation;
			(4)it is anticipated
			 that the number of temporary housing units in FEMA inventory will continue to
			 increase as disaster victims find permanent housing;
			(5)many of the unused
			 temporary housing units currently in the FEMA inventory are not mission-ready
			 or may contain elevated levels of formaldehyde; and
			(6)FEMA has had ample
			 time to assess the need for on-hand temporary housing units.
			3.Storage, sale,
			 transfer, and disposal of housing units
			(a)In
			 generalNot later than 3 months after the date of enactment of
			 this Act, the Administrator shall complete an assessment of the number of
			 temporary housing units purchased by FEMA that the Administrator finds
			 necessary to stock to respond to major disasters occurring after the date of
			 enactment of this Act.
			(b)Plan
				(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Administrator shall establish a plan for—
					(A)permanently
			 storing the temporary housing units that the Administrator finds necessary to
			 stock under subsection (a);
					(B)selling,
			 transferring, or otherwise disposing of the temporary housing units that the
			 Administrator finds are in excess of the number that the Administrator finds
			 necessary to stock under subsection (a) and are in usable condition; and
					(C)disposing of the
			 temporary housing units that the Administrator finds are not in usable
			 condition.
					(2)Exception
					(A)In
			 generalIf the Administrator submits to Congress a written
			 certification that the Administrator is unable to determine the safe level of
			 exposure to formaldehyde for purposes of travel trailers, the Administrator may
			 exclude from the plan established under paragraph (1) any travel trailer that
			 the Administrator determines may contain formaldehyde.
					(B)DurationThe
			 authority to exclude travel trailers under this paragraph shall terminate on
			 the date on which the Environmental Protection Agency or other appropriate
			 department or agency promulgates regulations regarding exposure levels for
			 formaldehyde that are applicable to travel trailers.
					(3)Applicability of
			 disposal requirementsThe
			 plan established under paragraph (1) shall be subject to the requirements of
			 section 408(d)(2) of the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5174(d)(2)) and other applicable provisions of
			 law.
				(c)ImplementationNot
			 later than 9 months after the date of enactment of this Act, the Administrator
			 shall implement the plan described in subsection (b).
			(d)ReportNot
			 later than one year after the date of enactment of this Act, the Administrator
			 shall submit to Congress a report on the status of the distribution, sale,
			 transfer, or other disposal of the unused temporary housing units purchased by
			 FEMA.
			
